DETAILED ACTION
Upon careful review of the previous 03/09/2022 Notice of Allowance it appears that said previous Notice of Allowance contains a typographical error with regard to the indication of claim 4 as allowed.  Accordingly the instant Corrected Notice of Allowance properly indicates claim 4 as cancelled as expounded upon more fully below.

This is the First Corrected Notice of Allowance of claims 1-3 and 5-9 as amended and/or filed in Applicant’s 02/10/2022 response.

Examiners Comment
In Applicant’s 02/10/2022 response claim 4 was cancelled and claims 5-9 were added.  Accordingly only claims 1-3 and 5-9 were pending in said 02/10/2022 response.

Said previous 03/09/2022 Notice of Allowance contains a typographical error indicating claim 4 as allowed when indeed claim 4 was cancelled by Applicant in said 02/10/2022 response.  

Accordingly the instant Corrected Notice of Allowance acknowledges and indicates the previous cancellation of claim 4 and the continued allowance of claims 1-3 and 5-9 as filed on 02/10/2022.

Resort should be had to said previous 03/09/2022 Notice of Allowance for the reasons for Allowance of claims 1-3 and 5-9 imported herein.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER B LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL L GREENE/Examiner, Art Unit 3665 
20220322 
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665